DETAILED ACTION
Note to Applicant
This action is a first action final.  Applicant has simply corrected outstanding 112(b) issues without any additional amendments.  It is noted that applicant previously claimed “a plurality of protrusions” and “a plurality of grooves” (as is currently consistently claimed).  For example, current claim 1, lines 40-41 previously claimed “a plurality of grooves” and “a plurality of protrusions”.  Claim 13, lines 34-35 previously claimed “a plurality of grooves” and “a plurality of protrusions”.  As such, the current claim amendments simply eliminate 112(b) issues and would not have changed the scope of the claims.  Thus, a first action final is appropriate. 


Drawings
The drawings filed 2/25/21 are accepted.


Specification
The spec amendment filed 2/25/21 is accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stokke et al. (herein “Stokke”; US Pub. No. 2017/0120112 A1; as cited in applicant’s IDS) in view of Peterson et al. (herein “Peterson”; US Pub. No. 2017/0028271 A1) as evidenced by Chick et al. (herein “Chick”; US Pub. No. 2010/029407 A1).
Regarding claim 1, Stokke discloses a golf club head comprising: a top region; a sole region opposite the top region; a toe region; a heel region opposite the toe region; a front face and a back face; wherein the sole region extends from the heel region to the toe region and from the front face to the back face; a back portion wherein the back portion comprises the back face extending between the toe region and the heel regions; and wherein the back portion further comprises a back portion top surface; a support structure having a continuous central support bar (Figs. 32-34); wherein the central support bar comprises a width measured in a heel region to toe region direction; and wherein the width of the central support bar increases from near the top region to near the sole region (Fig. 32, proximate item 40210); a strike face having a front face and a back face opposite the front face, and a non-uniform thickness (Fig. 34 and par. [0207]); a cavity configured to receive an insert (Fig. 34, item 40180 and par. [0217]), wherein the contact area of the insert with the back face comprises 20% - 40% of the surface area of the front face (par. [0221]; noting 20 to 45% makes obvious the claimed range); and the insert is shaped complementarily to the continuous central support bar (Fig. 34, item 40185, apparently not shown, and par. [0217]; although shaping to complement the central bar would be obvious given Figs. 32-34 and par. [0217]; see also Fig. 18); and wherein the insert further comprises a shape that occupies the cavity such that the insert overfills the cavity (par. [0220]); wherein the insert comprises an insert height measured from a top surface of an insert back portion to an apex of the insert (par. [0220]; noting a height would be inherent and further noting that the overfill occurs apparently only adjacent the back face, via par. [0220], which makes obvious a sloped surface from the back of the insert to an apex adjacent the back face); the cavity comprises: a cavity inner wall; a cavity outer wall; a cavity bottom wall; a cavity heel zone; a cavity toe zone; and a cavity center zone (Fig. 33); wherein: the cavity outer wall comprises a plurality of protrusions extending into a portion of the cavity (par. [0232]; noting “one or more ribs” makes obvious two or a plurality); the insert comprises: an insert back surface positioned to be adjacent to the cavity outer wall of the golf club head (Fig. 33 and par. [0217]; see also the insert back surface comprising a plurality of grooves configured to receive the plurality of protrusions on the cavity outer wall (par. [0232]); an insert front surface opposite the insert back surface positioned to be adjacent to the cavity inner wall of the golf club head (Fig. 33 and par. [0217]; see also Fig. 18); and the insert front surface comprising three recesses (par. [0232]; noting the “grooves” on the front surface; “one or more” making obvious three); an insert bottom surface; an insert top surface opposite the insert bottom surface (Fig. 33 and par. [0217]; see also Fig. 18); wherein a portion of the insert is secured within the cavity by a combination of adhesive and a mechanical interlock between the one or more protrusions and the plurality of grooves (par. [0232]; noting the interlock can be used “with epoxy”).  It is noted that Stokke does not specifically disclose that the insert back surface further comprises one or more ribs, the insert front surface comprises one or more ribs; wherein the insert further comprises a first end, a second end, and a lip extending outward past the insert back surface; wherein the lip extends along the insert first end, the insert back surface, and the insert second end; wherein the lip extends approximately perpendicular to the insert back surface; and wherein the lip abuts against the back portion top surface; wherein the insert top surface increases upward from the lip of the insert to an apex of the insert; wherein the plurality of grooves extend from proximate the insert first end to proximate the insert second end; and that the insert is an elastically deformable material; and has a hardness between approximately Shore A 10 to approximately Shore A 55, and wherein the three recesses are spaced equidistantly from one another, wherein the three recesses allow for more adhesive to be positioned between the cavity and insert.  However, Stokke discloses using some material for the insert (par. [0217], item 40185).  In addition, Peterson discloses a similar invention wherein that the insert  and wherein the two or more recesses are space equidistant from one another (Figs. 22 and 23 in combination, items 2174), wherein the two or more recesses allow for more adhesive to be positioned between the cavity and insert (par. [0142]; noting the use of “one or more grooves” that “may correspond to a protrusion” makes obvious that they may not; emphasis added; and par. [0144] making obvious the use of “epoxy” to secure the insert is functionally possible given the combined structure; see also Chick: Fig. 5C and par. [0041]; evidencing that recesses on inserts are known in the art to improve adhesion and reduce “squish-out”).  Finally, regarding using three equidistant recesses over two and wherein the plurality of protrusions are arranged to form a two by two square grid, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, pars. [270] and [275]; applicant giving no criticality to the shape of the specific structure).  Thus, it would have been obvious to that the first [insert] end and second [insert] end each further comprise a rib.  However, Peterson makes obvious the ability to place ribs anywhere on the insert (pars. [0142]-[0143]).  In addition, regarding adding ribs to the first and second ends, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see applicant’s specification, par. [276] giving no criticality to the exact rib placement).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the use of ribs on the first and second end would not produce unexpected results: that is, the ribs would continue to provide a mechanical lock for the insert regardless of their exact location – see Peterson: par. [0144]).  Finally, it is noted that the combined Stokke and Peterson do not specifically disclose wherein the insert height is in a range from 0.10 to 0.75 inch.  However, Stokke discloses an insert that would inherently have an insert height as measured from a top  (par. [0220]; noting 0.15 to 0.20 inches).  In addition, regarding using a height in the range of 0.10 to 0.75 inches, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, par. [278]; giving no criticality to the specific range).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact insert height as measured from a top surface of an insert back portion to an apex of the insert would not make the invention perform differently: that is, the insert would help provide durability to the striking face regardless of the exact insert height.
Regarding claims 2 and 14, the combined Stokke and Peterson disclose that the central support bar has a width that increases from near the top region to near the sole region (Stokke: Fig. 34).
Regarding claim 3, the combined Stokke and Peterson disclose that the strike face further comprises: a central zone comprising a portion of the strike face reinforced by the central support bar (Stokke: Fig. 34); a heel zone comprising a portion of the strike face devoid of reinforcement from the support structure near the heel region of the club head; a toe zone comprising a portion of the strike face devoid of reinforcement from the support structure near the toe region of the club head; and a perimeter zone comprising a portion of the strike face surrounding the central zone, the heel zone, and the toe zone (Stokke: Fig. 34); wherein: the thickness of the strike face in the heel zone is approximately the same as the thickness of the strike face in the toe zone, the thickness of the strike face in the heel zone and the toe zone is less than the thickness of the strike face in the central zone, and the thickness of the strike face in the central zone is greater than the thickness of the strike face in the perimeter zone (Stokke: pars. [0206]-[0211]; noting the heel and toe regions may be 0.075 inch, the central zone may be 0.115 inch, and the perimeter may be “less than 0.140 inch” making obvious 0.110 inch).  In the alternative, regarding making the central zone thickness greater than the perimeter, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [215] and [262]; applicant giving no criticality to central zone being less or greater than the perimeter zone).  Furthermore, to support the Examiner’s assertion that face thickness is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Stokke which specifically states that face thickness is a result-effective variable used to optimize the weight savings (see par. [0110]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the central zone thickness as compared to the perimeter zone thickness would be found via routine experimentation in order to optimize the weight savings.  
Regarding claims 4 and 16, the combined Stokke and Peterson disclose that the strike face comprises a thickness ranging from 0.08 inch to 0.16 inch (Stokke: pars. [0208]-[0215]; noting the disclosed values of 0.082 to 0.140 inches for the heel to perimeter zone makes obvious the claimed range).
Regarding claims 5 and 15, it is noted that the combined Stokke and Peterson do not specifically disclose that an insert height measured from a top surface of a back portion to an apex of the insert ranges from 0.15 inch to 0.40 inch. However, Stokke discloses an insert that would inherently have an insert height as measured from a top surface of an insert back  (par. [0220]; noting 0.15 to 0.20 inches).  In addition, regarding using a height in the range of 0.10 to 0.75 inches, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, par. [278]; giving no criticality to the specific range).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact insert height as measured from a top surface of an insert back portion to an apex of the insert would not make the invention perform differently: that is, the insert would help provide durability to the striking face regardless of the exact insert height.
Regarding claim 6, the combined Stokke and Peterson disclose that the moment of inertia about an x-axis extending through a center of gravity of the club head from the heel region to the toe region is greater than or equal to 80 g in2 (Stokke: par. [0230]; noting 80 to 130 g in2 anticipates the claimed range).
Regarding claim 7, the combined Stokke and Peterson disclose that the moment of inertia about a y-axis extending through a center of gravity of the club head from the top region to the sole region is greater than or equal to 380 g in2 (Stokke: par. [0231]; noting 390 to 470 g in2 anticipates the claimed range).
Regarding claim 8, the combined Stokke and Peterson disclose that the insert abuts the continuous central support bar (Stokke: Fig. 34 as made obvious by Fig. 18 and par. [0217]).
Regarding claims 10 and 19, the combined Stokke and Peterson disclose that the elastically deformable material of the insert comprises a resin mixed with a powdered metal (Peterson: par. [0119]; noting “thermoplastic elastomeric polymer” with ferrous particles makes obvious the limitation).  
Regarding claims 11 and 17, the combined Stokke and Peterson disclose that the contact area of the insert with the back face comprises 25% - 45% of the surface area of the front face (Stokke: par. [0221]; noting 20 to 45% makes obvious the claimed range).
Regarding claims 12 and 18, the combined Stokke and Peterson disclose that the contact area of the insert with the back face comprises 30% - 45% of the surface area of the front face (Stokke: par. [0221]; noting 20 to 45% makes obvious the claimed range).
Regarding claim 13, Stokke discloses a golf club head comprising: a top region; a sole region opposite the top region; a toe region; a heel region opposite the toe region; a front face and a back face; wherein the sole region extends from the heel region to the toe region and from the front face to the back face; a back portion wherein the back portion comprises the back face extending between the toe region and the heel regions; and wherein the back portion further comprises a back portion top surface; a support structure having a continuous central support bar (Figs. 32-34); a strike face having a front face and a back face opposite the front face, and a non-uniform thickness (Fig. 34 and par. [0207]); a cavity configured to receive an insert (Fig. 34, item 40180 and par. [0217]), wherein the contact area of the insert with the back face comprises 20% - 40% of the surface area of the front face (par. [0221]; noting 20 to 45% makes obvious the claimed range); and the insert is shaped complementarily to the continuous central support bar, the insert abuts the continuous central support bar (Fig. 34, item 40185, apparently not shown, and par. [0217]; although shaping to complement the central bar would be obvious given Figs. 32-34 and par. [0217]; see also Fig. 18); the cavity comprises: a cavity inner wall; a cavity outer wall; a cavity bottom wall; a cavity heel zone; a cavity toe zone; and a cavity center zone (Fig. 33); wherein: the cavity outer wall comprises a plurality of protrusions extending into a portion of the cavity (par. [0232]; noting “one or more ribs” makes obvious two or a plurality); the insert comprises: a first end, a second end, an insert back surface positioned to be adjacent to the cavity outer wall of the golf club head (Fig. 33 and par. [0217]; see also Fig. 18); the insert back surface positioned to be adjacent to the cavity outer wall of the golf cub head, the back surface of the insert comprising a plurality of grooves configured to receive the plurality of protrusions on the cavity outer wall (par. [0232]; noting the “grooves” on the front surface); an insert front surface opposite the insert back surface positioned to be adjacent to the cavity inner wall of the golf club head (Fig. 34, item 40185, apparently not shown, and par. [0217]; see also Fig. 18); and the insert front surface comprising three recesses (par. [0232]); an insert bottom surface; an insert top surface opposite the insert bottom surface (Fig. 33 and par. [0217]; see also Fig. 18); wherein the insert further comprises a shape that occupies the cavity such that the insert overfills the cavity (par. [0220]); wherein the insert comprises an insert height measured from a top surface of the back portion of the insert to an apex of the insert (par. [0220]; noting a height would be inherent and further noting that the overfill occurs apparently only adjacent the back face, via par. [0220], which makes obvious a sloped surface from the back of the insert to an apex adjacent the back face), wherein a portion of the insert is secured within the cavity by a combination of an adhesive and a mechanical interlock between the plurality of protrusions and the plurality of grooves (par. [0232]; noting the interlock can be used “with epoxy”).  It is noted that Stokke does not specifically disclose that the insert back surface further comprises one or more ribs, the insert front surface comprises one or more ribs; a lip extending along the insert first end, the insert back surface, and the insert second end; wherein the lip extends along the insert first end, the insert back surface, and the insert second end; wherein the lip is approximately perpendicular to the insert back surface; and wherein the lip abuts against the back portion top surface; wherein the plurality of grooves extend from proximate the insert first end to proximate the insert second end; and that the insert is an elastically deformable material; and a hardness between approximately Shore A 10 to approximately Shore A 55; wherein the insert top surface increases upward from the lip of the insert to the apex of the insert, wherein the three recesses are spaced equidistant from one another; wherein the three recesses allow for more adhesive to be positioned between the cavity and the insert.  However, Stokke discloses using some material for the insert (par. [0217], item 40185).  In addition, Peterson discloses a similar invention wherein that the insert back surface further comprises one or more ribs (Fig. 24 and par. [0142]), the front surface comprises one or more ribs (Fig. 24 and par. [0143]); wherein the insert further comprises a first end, a second end, and a lip (Fig. 24): a lip extending along the insert first end, the insert back surface, and the insert second end (Fig. 24); wherein the lip extends along the insert first end, the insert back surface, and the insert second end (Fig. 24; noting this is repetitive); wherein the lip is approximately perpendicular to the insert back surface (Fig. 22); and wherein the lip abuts against the back portion top surface (Fig. 22); wherein the one or more grooves extend from proximate the insert first end to proximate the insert second end (Fig. 24, item 2174); and that the insert is a elastically deformable material (par. [0119]); and a hardness between approximately Shore A 10 to approximately Shore A 55 (par. [0117]; noting 20 to 30A anticipates the claimed range); wherein the insert top surface increases upward from the lip of the insert to an apex of the insert (Fig. 22), wherein the two or more recesses are spaced may correspond to a protrusion” makes obvious that they may not; emphasis added; and par. [0144] making obvious the use of “epoxy” to secure the insert is functionally possible given the combined structure; see also Chick: Fig. 5C and par. [0041]; evidencing that recesses on inserts are known in the art to improve adhesion and reduce “squish-out”).  Finally, regarding using three equidistant recesses over two and wherein the plurality of protrusions are arranged to form a two by two square grid, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, pars. [270] and [275]; applicant giving no criticality to the shape of the specific structure).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that numerous protrusion/recess structures could accomplish the same purpose of helping to position the insert in the cavity, regardless of its exact configuration.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stokke to make the insert having the above claimed structure as taught and suggested by Peterson because doing so would be use of a known technique (using a deformable material for an insert behind the face, the insert having ribs, grooves, and lip to help create an interlock while providing alignment within the cavity) to improve a similar product (a golf club having a rear insert) in the same way (using a deformable material for an insert behind the face, the insert having ribs, grooves, and a lip to help create an interlock and alignment within the cavity so as to help improve the durability of the striking face while preventing the insert from being removed –see Peterson pars. [0116] and [0144]).  It is also noted that the combined Stokke and Peterson do that the first [insert] end and second [insert] end each further comprise a rib.  However, Peterson makes obvious the ability to place ribs anywhere on the insert (pars. [0142]-[0043]).  In addition, regarding adding ribs to the first and second ends, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)(see applicant’s specification, par. [276] giving no criticality to the exact rib placement).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the use of ribs on the first and second end would not produce unexpected results: that is, the ribs would continue to provide a mechanical lock for the insert regardless of their exact location – see Peterson: par. [0144]).  Finally, it is noted that the combined Stokke and Peterson do not specifically disclose wherein the insert height is in a range from 0.10 to 0.75 inch.  However, Stokke discloses an insert that would inherently have an insert height as measured from a top surface of an insert back portion to an apex of the insert, and also discloses an insert height as measured along the back of the face (par. [0220]; noting 0.15 to 0.20 inches).  In addition, regarding using a height in the range of 0.10 to 0.75 inches, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, par. [278]; giving no criticality to the specific range).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact insert height as measured from a top surface of an insert back portion to an apex of the insert would not make the invention perform differently: that is, the insert would help provide durability to the striking face regardless of the exact insert height.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stokke et al. (herein “Stokke”; US Pub. No. 2017/0120112 A1; as cited in applicant’s IDS) in view of Peterson et al. (herein “Peterson”; US Pub. No. 2017/0028271 A1) as evidenced by Chick et al. (herein “Chick”; US Pub. No. 2010/029407 A1) and as evidenced by Wahl (US Pub. No. 2003/0032499 A1).
Regarding claim 20, it is noted that the combined Stokke and Peterson do not specifically disclose the insert comprises 1% to 30% powdered metal by volume.  However, Peterson discloses the use of ferrous particles in a thermoplastic mix (par. [0119]).  In addition, regarding the exact percentage of powdered metal used, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [282], applicant giving no criticality to the exact volume).  In addition, to support the Examiner’s assertion that amount of powdered metal used is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which states that inclusion of powdered metal is a result-effective variable use to optimize weight distribution (par. [0066]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact percentage of powdered metal could be found through routine optimization in order to optimize the weight distribution.


Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not generally persuasive.
Applicant argues that the Examiner has not provided a prima facie case of obviousness (see Remarks, received 2/25/21, page 14).  Applicant argues that the Examiner must “teach or suggest every limitation of a claim”, otherwise the rejection is “fatal”.  First, the Examiner has addressed every limitation in the claim rejections above.  Specifically, the Examiner uses case law for the rejection of 1) three equidistant recesses over that of two (see In re Dailey), 2) the protrusions arranged to form two by two squares (see In re Dailey), 3) the ribs on the ends of the insert (see In re Harza), and 4) the exact height of the rib apex (see Gardner v. TEC Systems).  Peterson (pars. [0142]-[0143]) also make it obvious that the exact number of recesses and protrusions used, and their exact location is not important (further substantiating the duplication of parts case law of In re Harza).
Applicant goes on to state the following (see Remarks, received 2/25/21, page 15; emphasis added):
The Examiner has challenged the Applicant to show criticality of the two-by-two grid to overcome an obviousness rejection. However, Applicant respectfully submits that the Examiner has not provided a prima facie case of obviousness, and the Applicant is not, therefore, under the obligation to provide secondary evidence to show nonobviousness.

Respectfully submitted, applicant misconstrues the use of caw law and the MPEP.  The preamble of MPEP 2144.04 (under which In re Dailey (see §IV(B)), In re Harza (see §VI(B)), and Gardner (see §IV(A)) all appear) states “If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection” (emphasis added).  Here, the Examiner rejects the specifics of the recess and/or protrusions (aka the “claimed elements”) of the insert based on case law.  As 
Moving on the applicant’s previously argued comments, applicant argues that (see Remarks, received 2/25/21, page 16):
In particular, a square grid arrangement of cavity protrusions and insert grooves serves to inhibit both side-to-side displacement of the insert (with the vertical elements of the grid) and also an upward displacement of the insert (with the horizontal elements of the grid).

As previously noted, this appears to be applicant’s argument for criticality for the specific claimed structure.  However, case law is clear that criticality for a feature may be recited in the original spec or by declaration/affidavit (see In re Cole, 140 USPQ 230 (CCPA 1964)).  The Examiner sees neither of these in the file wrapper.
 Applicant then essentially argues that it would not be obvious to place protrusions on the end of Petersen insert because Peterson only discloses protrusions on the “front or rear” of the insert.   The Examiner does not find this argument compelling for multiple reasons. First, it would have been obvious to one of ordinary skill in the art that the protrusions on the inserts could be used to lock the insert in the groove of the cavity regardless of the exact location on the insert (see Petersen: pars. [0142]-[0143).  Second, the claimed language “wherein the first end and the second end further comprise a rib” does not eliminate the possibility that the rib may be on the front or rear surface proximate the first and second end.  Restated, and for clarity of the record, protrusions may be place on the front and rear ends of the insert, and still meet the claimed limitation “wherein the first end and second each further comprise a rib”.  That is, there In re Harza would still make use on the ends obvious; regardless of the exact location.
Chick is brought in as evidence that empty recesses on inserts are well known in the art to provide increased adhesive strength by allowing adhesive to seep into those recesses.  This evidence is used to support the face that while Peterson may be vague on leaving open recesses (i.e. recesses without a corresponding protrusion), Chick completely makes it obvious that it is well known to do so.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/14/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711